United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3172
                                   ___________

United States of America,            *
                                     *
                   Appellant,        *
                                     * Appeal from the United States
     v.                              * District Court for the Southern
                                     * District of Iowa.
Mary June Canine, also known as      *
Mary June Pruitt, also known as      *      [UNPUBLISHED]
Mary Fredrickson, also known as      *
Mary Olson,                          *
                                     *
                   Appellee.         *
                                ___________

                             Submitted: March 12, 2002

                                  Filed: March 19, 2002
                                   ___________

Before BYE, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      When Mary June Canine married Richard Canine, she knew of his inheritance
from his parents and planned to loot it. On several occasions after their marriage in
March 1998, the Canines went together to the estate attorney’s office to obtain
Richard’s distribution checks. Each time, the Canines went directly to the bank,
Richard endorsed the check, and the check was deposited into their joint checking
account. Between May 1998 and March 2000, the distributions amounted to
$394,735.70. Without Richard’s knowledge or consent, Mary June transferred
$296,000 into an individual checking account held in her maiden name. She
withdrew over $90,000 from the account at Prairie Meadows casino. To dupe
Richard, Mary June controlled their finances, hid their checkbook, and retrieved the
mail. In the fall of 1999, Mary June told Richard they needed to file for bankruptcy
because they had no money left and she had a lot of credit card debt. Richard asked
what had happened to all the inheritance money, and Mary June told Richard the
money was used to pay taxes and other expenses. When the Canines consulted a
bankruptcy attorney, they did not disclose the inheritance distributions deposited into
their joint bank account and Mary June did not reveal the existence of her individual
account. Later, at the first meeting with creditors, both Richard and Mary June
indicated they had not received inheritance money within the last year and did not
expect to receive any within the next six months. After discovering Mary June’s
transfers of the inheritance money, the Government charged her with bankruptcy
fraud in violation of 18 U.S.C. § 157. A jury convicted her, but the district court
granted judgment of acquittal. The Government appeals, and we reverse.

       A district court has very limited latitude when ruling on a motion for judgment
of acquittal. United States v. Bennett, 956 F.2d 1476, 1481 (8th Cir. 1992). The
district court may not weigh the evidence or assess the credibility of witnesses. Id.
The motion should be granted only if, viewing the evidence in the light most
favorable to the Government, a reasonable jury must have had a reasonable doubt
about the existence of an essential element of the charged crime. Id. To convict
Mary June of bankruptcy fraud, the Government had to prove she had devised a
scheme to defraud, and to execute or conceal the scheme she filed a bankruptcy
petition, filed a document in a bankruptcy proceeding, or made a false or fraudulent
representation concerning or in relation to a bankruptcy proceeding. 18 U.S.C. § 157.
Without objection from either party, the jury was instructed that to convict Mary
June, it would have to find (1) she voluntarily and intentionally devised a scheme to
defraud her husband of money or property received by him as an inheritance, (2) to

                                         -2-
carry out the scheme to defraud she knowingly failed to disclose a material fact in the
Canine bankruptcy proceeding, specifically, “the existence of money or property
inherited from Richard Canine’s mother’s estate,” and (3) she made the false or
fraudulent representation with the intent to defraud Richard. In the district court’s
view, there was insufficient evidence to prove the second element because Mary June
had no duty to report Richard’s inheritance.

       We agree with the Government that the district court overlooked Mary June’s
concealment of her individual bank account into which she diverted most of
Richard’s inheritance. Mary June never disclosed the account on the bankruptcy
schedules, even though they sought information about “[c]hecking, savings, or other
financial accounts.” Mary June also failed to reveal the existence of the account on
the statement of financial affairs, or to the bankruptcy trustee during the creditors’
hearing. Mary June argues she did not have to reveal the account because it had no
money in it when the bankruptcy petition was filed. We disagree. A Government
expert testified the account contained funds when the Canines filed their bankruptcy
petition. Besides, by failing to disclose the account, Mary June effectively prevented
the bankruptcy trustee (and her husband) from discovering the history of the financial
transactions concerning that account. See United States v. Key, 859 F.2d 1257, 1261-
62 (7th Cir. 1988) (even if corporations were worthless, failure to disclose ownership
interest in them prevented trustee from tracing assets and determining the existence
of any fraudulent transfers). Contrary to Mary June’s assertion, the jury instruction
allowed the jury to consider Mary June’s failure to disclose her individual account as
the means she used to hide assets held in her name, specifically, Richard’s diverted
inheritance money. A reasonable jury could find that by hiding her individual
account, Mary June knowingly failed to disclose “the existence of money or property
inherited from Richard Canine’s mother’s estate” in the Canine bankruptcy
proceeding.




                                         -3-
       We thus reverse the district court’s grant of judgment of acquittal, and remand
for further proceedings consistent with this opinion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-